Citation Nr: 0823634	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-30 398	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.  


In December 2007, the Board of Veterans' Appeals (Board) 
denied entitlement to an initial schedular evaluation in 
excess of 10 percent from July 9, 2001 to January 1, 2002, 
and in excess of 20 percent beginning on January 2, 2002, for 
the service-connected diabetes mellitus, type II (DM), and 
remanded the issue a TDIU rating to the RO for additional 
development of the record.  

For the reasons set forth hereinbelow, the case is once again 
being remanded to the AOJ via the Appeals Management Center 
in Washington, DC.  



REMAND

An attorney is listed as the claimant's representative of 
record in the most recent (and unrevoked) Power of Attorney 
on file, dated March 2005.  

On February 10, 2006, VA received notification of this 
attorney's intention to "retire" from the practice of law, 
pursuant to which he would be cancelling his client 
representations and Powers of Attorney on or about March 1, 
2006.  

This attorney, in sum, can no longer be recognized as the 
representative of record for the veteran.  Consequently, the 
veteran needs to be provided a period of time to select 
alternative representation, or to represent himself.  

The veteran is currently service-connected for post-traumatic 
stress disorder (PTSD), 30 percent disabling; and for DM, 20 
percent disabling.  His combined rating is 40 percent.  
Therefore, he does not meet the percentage standards for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

The Board would also note that the findings on VA examination 
in February 2008, to include the global assessment of 
functioning score of 50, suggest that the service-connected 
PTSD may be more disabling than currently evaluated.  

A TDIU rating may be granted on an extraschedular basis, 
pursuant to 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  

This case had previously been remanded by the Board in 
December 2007 to clarify whether the veteran was unable to 
maintain a substantially gainful occupation due to his 
service-connected disabilities.  See Roberson v. Principi, 
251 F.3rd 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001.  

According to the February 2008 VA psychiatric evaluation, 
which included review of the claims files, the service-
connected PTSD alone did not render the veteran unemployable.  
However, the examiner went on to note that a combination of 
the veteran's depressive disorder and his PTSD was probably 
responsible for the majority of the veteran's 
unemployability.  

Although the examiner could not assign an exact degree of 
impairment for the service-connected PTSD with respect to the 
veteran's inability to maintain employment, he did say that 
some of the depression might be related to PTSD and that some 
depression that was unrelated to PTSD.  

The Board is precluded from differentiating between the 
symptomatology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Consequently, the Board finds that the current record is not 
adequate for the purpose of determining the severity of the 
service-connected PTSD.  

Finally, the Board notes that the March 2008 Supplemental 
Statement of the Case did not address the question of whether 
the current evidence warrants referral of the case for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:  

1.  The AOJ must notify the veteran by 
mail at his last known address that the 
attorney, still listed as the claimant's 
representative of record in the most 
recent (and unrevoked) Power of Attorney 
on file, "retired" from the practice of 
law on February 10, 2006, pursuant to 
which all of his client representations 
and Powers of Attorney were cancelled on 
or about March 1, 2006.  The RO must 
clearly explain to the veteran that the 
attorney can no longer be his 
representative of record.  The veteran is 
hereby provided a period of thirty days 
to select alternative representation, or 
to represent himself.  

The RO must include with its letter to 
the veteran a VA Form 21-22, "Appointment 
of Veterans Service Organization as 
Claimant's Representative," and VA Form 
21-22a, "Appointment of Individual as 
Claimant's Representative," as well as a 
return envelope for mailing these forms 
back to the RO.  The RO must diary the 
veteran's appeal for a period of 30 days, 
pending a response from the appellant.  

2.  The AOJ should also ask the veteran 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have seen or 
treated him for PTSD and DM since 
February 2008, the date of the most 
recent medical evidence on file.  After 
securing any appropriate consent from the 
veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

3.  To the extent possible, the VA 
examiner, who examined the veteran in 
February 2008, should be asked to review 
the record in order to provide a written 
statement further clarifying his remarks 
regarding the severity of the service-
connected PTSD, to include any related 
depression.  If the reviewer is unable to 
differentiate between symptomatology due 
to service-connected PTSD, to include 
depression, and that due to nonservice-
connected disability, he should so state.  

4.  After the above has been completed, 
the AOJ should determine whether 
additional development needs to be taken 
in this case, to include whether this 
case should be referred to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of whether "an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected disabilities," is 
necessary and provide detailed reasons 
and bases in support of that decision.  
38 C.F.R. § 3.321(b)(1).  

5.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim in light of all the 
evidence of record.  This should include 
consideration of the inferred matter of 
whether a higher schedular rating is 
assignable for the service-connected 
PTSD.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he should be furnished with 
a Supplemental Statement of the Case that 
addresses the issue of entitlement to a 
TDIU rating pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1), and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



